In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Orange County (Owen, J.), entered September 23, 1993, which, after a retrial on damages, and upon a jury verdict, was in favor of the plaintiff Patricia C. Alexander and against the defendants in the principal sum of $100,000 for past pain and suffering and the principal sum of $125,000 for future pain and suffering and in favor of the plaintiff Charles J. Alexander and against the defendants in the principal sum of $2,500 for his loss of his wife’s services.
Ordered that the judgment is reversed, without costs or disbursements, on the facts and as an exercise of discretion, and a new trial is granted on the issue of damages only, unless within 30 days after service upon them of a copy of this decision and order, with notice of entry, the plaintiffs shall serve and file in the office of the Clerk of the Supreme Court, Orange County, a written stipulation consenting to reduce the verdict as to damages for (1) past pain and suffering from $100,000 to $10,000, (2) future pain and suffering from $125,000 to $60,000, and (3) loss of services from $2,500 to $2,000, and the entry of an amended judgment accordingly. In the event that the plaintiffs so stipulate, then the judgment, as so reduced and amended, is affirmed, with costs to the defendants payable by the plaintiffs.
We find the damage award rendered after the retrial on damages deviated materially from what would be material compensation to the extent indicated (see, CPLR 5501 [c]). Rosenblatt, J. P., Ritter, Pizzuto and Krausman, JJ., concur.